DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed on December 8, 2020, in which claims 1-20 are presented for further examination.

Response to Arguments
Applicant’s arguments filed on December 8, 2020, with respect to claims 1-20 have been fully considered and are persuasive. The 35 USC 103 set forth in the last office action has been withdrawn. After further review Applicant’s argument consistent with the original disclosure, it is conceivable that the combination of Mahaffey and Jensen fail to disclose the amended claimed limitation “wherein the time difference is at least partially based on temporal separation of the first access behavior and the second access behavior as a function of respective locations within one or more time zones, and the time difference is at least partially representative of an overlap of the first access behavior and the second access behavior”. Mahaffey establishes a norm of behavior for each device such that deviations from such norms are detected and appropriate actions are taken. Jensen, however, defines a solution as a base application that is supplemented with individualized delta application components, where the deltas is added to the base application as a client-requested option. Therefore, the combination of Mahaffey and Jensen do not, and cannot, teach or suggest Applicant's recitations toward the time difference between a first access behavior and a second access behavior that is at least partially based on temporal 

Allowable Subject Matter
Claims 1-20 are allowed in light of the Applicant’s argument and in light of the prior art made of record. The following is an examiner’s statement of reasons for allowance: the claimed invention is involves in access behavior, wherein access behavior includes an access time, access frequency and access data amount. The access frequency is considered the time duration where the access frequency is above a threshold frequency selected for determining the distribution, it means that the first data node has enough free space and then the data entry can be stored into the first data node. Otherwise, if the difference is below the threshold amount, it means that the first data node may be short of free space and then an appropriate second data node other than the first data node is selected.
However, none of the prior of record determine the access behavior is related to the access time, then the time points at which the dataset was previously accessed is used to determine the access behavior, if the access behavior relates to the access frequency, then a threshold frequency is set and a time duration where the access frequency was above the threshold frequency is used to determine the access behavior, if the access behavior relates to the access amount, then a threshold amount is set and a time duration where the access amount was above the threshold amount is used to determine the access behavior. if the access behavior for the first tenant is sufficiently different than the access behavior for the second tenant (e.g. exceeds a threshold), then the data entry for the second tenant can be stored on the same node as 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20180027006 (involved in detection of crawler/bot activity may leverage the time distribution of events and may be implemented by increasingly complex approaches. Approaches may include a "too fast" approach, a uniform time between events approach and a Bayesian or HMM model approach. A "too fast" approach may detect activity events for a user at a rate that is too high to be generated by a human, for example more than ten actions per minute, sustained over a period of time. A uniform time between events approach may detect the same or a very similar time difference between consecutive actions, for example one action exactly every twenty seconds. A Bayesian or HMM model approach may take into account features such as a rate of actions, types of actions and a failure rate. An analysis mode for a crawler/bot activity use 
US 20100306179 (involves in automatically detecting the type of activity pattern an activity analysis process should correlate activity data based on user; then identify activities by the same user that took place at different locations but happened in a close interval. Correlating activity data by user will cause the activity entries by the same user to be clustered. According to the activity data shown in the table, there are two activity entries by the same user "Sandy." Further examining the data shows that both activity entries happened in the same location therefore not a candidate for the type of fraud pattern of interest here. For the next user "Dennis" there are two activity entries. Further examination of the two activity entries uncovers the different locations. The activity analysis process calculates a minimum travel time based on the distance between two locations and uses it as a threshold for detecting anomaly. In this case, the two locations that user "Dennis" had performed document access were San Jose and London. A simple calculation yields a time threshold of less than 6 hours being abnormal. The time difference between occurrences of the two document access events is 4 minute 58 seconds which indicates an anomaly).
US 20080071728 (involves in automatically detecting the type of activity pattern an activity analysis process should correlate activity data based on user; then identify activities by the same user that took place at different locations but happened in a close interval. Correlating activity data by user will cause the activity entries by the same user to be clustered. According to the activity data shown in the table, there are two activity entries by the same user "Sandy." Further examining the data shows that both activity entries happened in the same location therefore not a candidate for the type of fraud pattern of interest here. For the next user "Dennis" time difference between occurrences of the two document access events is 4 minute 58 seconds which indicates an anomaly).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN M CORRIELUS whose telephone number is (571)272-4032.  The examiner can normally be reached on Monday-Friday 6:30a-10p(Midflex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-





/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        February 7, 2021